Appeal by defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered August 5, 1983, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant was not denied a fair trial by the extraneous comments of the prosecution’s chief witness, all of which passed without objection. We have considered defendant’s other contentions and find them to be without merit. Brown, J. P., Weinstein, Niehoff and Lawrence, JJ., concur.